      Case 1:19-cv-00345-CKK Document 16 Filed 08/07/19 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

CLIFTON DAVID SIMS            *
                              *
    Plaintiff,                *
                              *
    v.                        * Civil Action No. 19-cv-00345 (CKK)
                              *
DONALD J. TRUMP et. al.       *
                              *
    Defendants                *
*   *       *   *       * *   *    *      *      *      *      *
   PLAINTIFF’S RESPONSE TO COURT ORDER DATED JULY 31, 2019

   The Plaintiff, by and through his undersigned counsel, hereby respectfully responds

to the Court’s Order dated July 31, 2019, and indicates he has no opposition to the

proposed course of action set forth therein.

Date: August 7, 2019

                                               Respectfully submitted,

                                                      /s/
                                               _______________
                                               Mark S. Zaid, Esq.
                                               D.C. Bar #440532
                                               Bradley P. Moss, Esq.
                                               D.C. Bar #975905
                                               Mark S. Zaid, P.C.
                                               1250 Connecticut Avenue, N.W.
                                               Suite 700
                                               Washington, D.C. 20036
                                               Brad@MarkZaid.com
                                               Mark@MarkZaid.com

                                               Attorneys for Plaintiff
